Citation Nr: 9923632	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  96-46 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder.

ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from April 1970 to October 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the appellant's attempt to 
reopen his claim for service connection for a low back 
disorder.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals 
(hereinafter, "the Court")) held that the Board is under a 
legal duty, in cases such as this one, to determine if there 
was new and material evidence to reopen the claim, regardless 
of the RO's action.  See Barnett v. Brown, 8 Vet. App. 1,4 
91995), aff'd, 83 F.3d 1380 (Fed.Cir. 1996); see also 
Fulkerson v. West, 12 Vet. App. 268, 269-70 (1999) (per 
curiam) (explaining that the Board must observe the procedure 
required by law for reopening of final RO decisions).  
Accordingly, the Board construes the issue as whether new and 
material evidence has been submitted to reopen the claim for 
service connection for a low back disorder.


REMAND

Preliminary review of the record reflects that at the March 
1997 VA spine examination, the examiner expressed his opinion 
that the veteran had pre-existing low back pain as documented 
by the veteran on an examination that was performed on August 
29, 1969, prior to his going into the service.  The examiner 
also indicated in the examination report that the (May 8, 
1970) episode in service was just a continuation of a pre-
existing problem with the lumbar spine; and that the 
subsequent episodes of low back pain, including complaints of 
the lower extremities, were merely a continued manifestation 
of a pre-existing problem, which has gone on to degeneration 
of the L5-S1 disc space.  However, a review of the claims 
file clearly shows that prior to induction onto active 
military service, the veteran sustained a neck injury that 
resulted in chronic pain at the C5 to T1 region of the spine.  
Significantly, the examiner's comment that the veteran had 
pre-service low back pain, notwithstanding the history 
documented by the veteran on August 1969 report, indicates 
that the examiner did not review the private medical reports, 
dated in 1968 and 1969, and also indicates the examiner may 
not have reviewed the veteran's complete service medical 
records.

In light of these circumstances, and the fact they raise a 
question as to the origin of the veteran's currently 
diagnosed lumbar spine disorders, the Board believes that a 
supplementary report from the examiner, to include a review 
of the actual pre-service medical reports, dated between 
September 1968 and April 1970, would be of assistance to the 
Board in determining whether new and material evidence has 
been submitted to reopen the claim in this case.

That notwithstanding, the VA has an obligation under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the appellant of 
the evidence necessary to complete his application for VA 
benefits.  See Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
Graves v. Brown, 8 Vet. App. 522 (1996).  Thus, the appellant 
is hereby notified that a preliminary review of the record 
indicates that the evidence necessary to complete his 
application to reopen his claim for service connection for a 
low back disorder includes (1) evidence that was not 
previously submitted to agency decision makers, which is 
neither cumulative or redundant; and (2) evidence that bears 
directly and substantially upon the specific matter under 
consideration, which is so significant that it must 
considered in order to fairly decide the claim.  Accordingly, 
the appellant is further advised that, unless the development 
directed herein coincidentally provide evidence on the 
theories relative to basic entitlement to service connection, 
he still remains under an obligation to provide such 
evidence.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, the case is REMANDED for 
the following actions:

1. The RO should refer, if possible, the 
claims file to the VA physician who 
performed the examination on March 3, 
1997, for a medical opinion regarding 
the nature and extent of the veteran's 
current low back disorders, to include 
moderate osteoarthritis of the lumbar 
spine at L4-L5 disc spaces, 
degenerative disc disease at L4-5, and 
acute thoraco-lumbar myositis with 
left sciatic neuralgia.  If this 
physician is unavailable, the claims 
file should be referred to an 
appropriate orthopedic specialist.  
The examiner is requested to the 
review the claims file, including the 
pre-service (private) medical data 
dated in September 1968, July 1969, 
September 1969, and April 1970; the 
complete service medical records; the 
post-service (private) medical data 
received from Drs. LaForce, Lisker and 
Consolo, as well as the medical data 
received from Kaiser Permanente and 
the American Hardware Insurance Group; 
and the diagnostic findings contained 
in the report of VA examination of 
March 1997.  In reviewing the 
veteran's case, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as 
not that the veteran's current low 
back disorder (to include moderate 
osteoarthritis of the lumbar spine at 
L4-L5 disc spaces, degenerative disc 
disease at L4-5, and acute thoraco-
lumbar myositis with left sciatic 
neuralgia) resulted from the May 8, 
1970 incident.  In the alternative, 
the examiner is also requested to 
provide an opinion as to whether it is 
at least as likely as not that the 
veteran's pre-existing cervical spine 
disorder increased in disability as a 
result of the May 8, 1970 incident.  
Any and all opinions expressed must be 
supported by a complete written 
rationale.

2. Thereafter, the RO should review the 
record and readjudicate the claim of 
service connection for a low back 
disorder, based on the submission of 
new and material evidence, in 
accordance with the provisions of 
38 C.F.R. § 3.156(a), and with the 
court rulings enunciated in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), 
Winters v. West, 12 Vet. App. 203 
(1999), and Elkins v. West, 12 Vet. 
App. 209 (1999).

3. If the determination remains 
unfavorable to the veteran, he should 
be furnished a supplemental statement 
of the case containing the applicable 
laws and regulations governing the 
finality of prior un-appealed rating 
decisions and be given an opportunity 
to respond thereto. 

Thereafter, the case should be returned to the Board, if 
appropriate.  The purpose of this REMAND is to accord due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


